DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Claims 2-4, 8, 10, 14, 17-20, 22-23, 25-26, 28-29, 32 and 36 are canceled; claims 1, 5-7, 9, 11-13, 15-16, 21, 24, 27, 30-31, 33-35 and 37-38 are pending. 

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
Applicant argues, Bhattad at best mentions that the UE obtains timing and frequency synchronization with the base station by using pilot signals (otherwise, data transmission between the UE and the base station may be affected by interference); it can be appreciated that a UE being in synchronization with a base station does not represent the UE obtaining a time gap between the early indication signal and a PDCCH corresponding to the early indication signal.
In response, Bhattad discloses (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912). That is, a synchronization (SYNC) period 912 is the time gap between a first occasion warm up 911 and a second occasion MPDCCH monitoring period 914. 
Applicant argues, Bhattad at best mentions that after detecting an early indication signal, a MPDCCH is then monitored; but it is silent regarding determining an occasion of an early indication signal based on a determined occasion of it corresponding PDCCH and a time gap therebetween.
In response, Bhattad discloses (fig 9, [0081] An exemplary total awake time for a receiver is shown using reference numeral 910. The total awake time comprises a warm up period 911, a synchronization (SYNC) period 912, a period 914 during which the receiver monitors the MTC physical downlink control channel (MPDCCH). The UE is in a sleep mode prior to its paging transmission window. The UE awakens slightly earlier than its paging transmission window to obtain timing/frequency synchronization and to reconfirm the serving cell. This is shown in FIG. 9 as the warm up period 911 and the SYNCH period 912 (and the warm up period 921 and SYNC period 922). Once the UE has timing/frequency synchronization, the UE monitors the MTC physical downlink control channel (MPDCCH) during periods 914 and 924). That is, by determining at the start of the MPDCCH monitoring period the UE determines the end of the early indication signal and the time gap therebetween hence determining an occasion of an early indication signal based on a determined occasion of it corresponding PDCCH and a time gap therebetween.  
Applicant argues, Bhattad is also silent regarding determining a start time or an end time of a maximum duration of the early indication signal or determining a start time or an end time of an actual duration of the early indication signal.
In response, Bhattad discloses (fig 9, [0081] total awake time comprises a warm up period 911, a synchronization (SYNC) period 912, a period 914 during which the receiver monitors the MTC physical downlink control channel (MPDCCH)) hence each of the period 911, 912 and 914 has a start time and end time therefore a a maximum duration of the early indication signal. 
Applicant argues, Bhattad is silent regarding the UE detecting whether there is the early indication signal from a first subframe of the more than one actual duration.
In response, as noted in the rejection below, Mahmoud discloses detecting whether there is the early indication signal from a first subframe of the more than one actual duration ([0061] the UE wakes up x subframes prior to the first subframe of the on-duration to monitor the downlink channel) hence the UE detecting whether there is the early indication signal from a first subframe of the more than one actual duration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9, 11-13, 15-16, 21, 24, 27, 30-31, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al., US 2018/0332533 in view of Mahmoud et al., US 2014/0022909.
Claim 1, Bhattad discloses (fig 9) a method for detecting information, operable by a user equipment, comprising: 
obtaining a time gap between a first occasion and a second occasion (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), wherein the first occasion is an occasion of an early indication signal (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), and the second occasion is an occasion of a physical downlink control channel (PDCCH) (fig 9 [0081] a period 914 during which the receiver monitors the MTC physical downlink control channel (MPDCCH)) corresponding to the early indication signal (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), wherein the early indication signal comprises at least one of a wake-up signal (WUS) (fig 9 [0081] total awake time comprises a warm up period 911, a synchronization (SYNC) period 912, UE awakens slightly earlier than its paging transmission window to obtain timing/frequency synchronization and to reconfirm the serving cell) or a go-to- sleep signal (GTS) ([0081] If there is no page (which is the case shown in FIG. 9), the UE then reenters sleep until the next paging transmission window);  
determining the occasion of the early indication signal based on the second occasion (fig 9 [0081] a period 914 during which the receiver monitors the MTC physical downlink control channel (MPDCCH)) and the time gap (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), in a case that the second occasion is determined (fig 9 [0081] a period 914 during which the receiver monitors the MTC physical downlink control channel (MPDCCH)), 
wherein the occasion of the early indication signal is determined by subtracting the time gap from the second occasion ([0081] An exemplary total awake time for a receiver is shown using reference numeral 910. The total awake time comprises a warm up period 911, a synchronization (SYNC) period 912, a period 914 during which the receiver monitors the MTC physical downlink control channel (MPDCCH), and a ramp down period 916); 
detecting whether there is the early indication signal at the determined occasion of the early indication signal (fig 9 [0081] The UE is in a sleep mode prior to its paging transmission window. The UE awakens slightly earlier than its paging transmission window to obtain timing/frequency synchronization and to reconfirm the serving cell. This is shown in FIG. 9 as the warm up period 911 and the SYNCH period 912 (and the warm up period 921 and SYNC period 922)); 
performing blind detection for a paging signal or the PDCCH ([0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions) or continuing to sleep ([0081] If there is no page (which is the case shown in FIG. 9), the UE then reenters sleep until the next paging transmission window), in a case that the early indication signal is detected at the determined occasion of the early indication signal (fig 9 [0081] The UE is in a sleep mode prior to its paging transmission window. The UE awakens slightly earlier than its paging transmission window to obtain timing/frequency synchronization and to reconfirm the serving cell. This is shown in FIG. 9 as the warm up period 911 and the SYNCH period 912 (and the warm up period 921 and SYNC period 922)); 
wherein the determining the occasion of the early indication signal (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912) comprises: 
determining a start time (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912) or an end time of a maximum duration of the early indication signal (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), or, 
determining a start time or an end time of an actual duration of the early indication signal (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912); 
wherein the number of the actual duration of the early indication signal is more than one (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912); 
the detecting whether there is the early indication signal at the determined occasion of the early indication signal (fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912) comprises: 
but does not explicitly disclose, 
detecting whether there is the early indication signal from a first subframe of the more than one actual duration.
However, as Mahmoud discloses detecting whether there is the early indication signal from a first subframe of the more than one actual duration ([0061] the UE wakes up x subframes prior to the first subframe of the on-duration to monitor the downlink channel).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Bhattad invention with Mahmoud invention to include the claimed limitation(s) so as to allow the UE wakes up x subframes prior to the first subframe of the on-duration to monitor the downlink channel in order to sufficiently process signals prior to monitor the downlink channel.
Claim 5, Bhattad as modified discloses the method according to claim 1, wherein: 
the start time of each of the more than one actual duration is the same as the start time of the maximum duration of the early indication signal (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912); or, 
the end time of each of the more than one actual duration is the same as the end time of the maximum duration (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912).
Claim 6, Bhattad as modified discloses the method according to claim 1, wherein in a case that the number of the actual duration is at least two (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), the detecting whether there is the early indication signal at the determined occasion of the early indication signal (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912)comprises: 
performing blind detection in the at least two actual durations (Bhattad [0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions).
Claim 7, Bhattad as modified discloses the method according to claim 1, wherein: 
the second occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain), and the time domain transmission unit(s) comprises any of the following: 
a time domain symbol, a subframe (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain) or a slot ([0056] time slot).  
Claim 9, Bhattad as modified discloses the method according to claim 1, wherein a duration of the time gap is related to at least one of the following: 
a type of a receiver that receives the early indication signal (Bhattad [0081] total awake time for a receiver is shown using reference numeral 910); 
a preset behavior of the user equipment, wherein the preset behavior comprises: 
the user equipment performing downlink synchronization only based on the early indication signal, or, 
the user equipment performing downlink synchronization based on the early indication signal (Bhattad [0081] a synchronization (SYNC) period 912) and a synchronous signal block, or, 
the user equipment performing downlink synchronization only based on a synchronous signal block; or, 
a frequency domain transmission resource of the early indication signal, and a frequency domain transmission resource of the PDCCH corresponding to the early indication signal.
Claim 11, Bhattad as modified discloses the method according to claim 1, wherein the time gap is determined by the user equipment (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), or, the time gap is configured by a network device for the user equipment (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), or the time gap is predefined by a protocol.
Claim 12, Bhattad as modified discloses the method according to claim 11, wherein the time gap is configured for the user equipment (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912) or a group of user equipments by the network device through preset signaling, and the preset signaling comprises at least one of: broadcast signaling, radio resource control (RRC) signaling, media access control (MAC) control element (CE) or a PDCCH (fig 9 [0081] the receiver monitors the MTC physical downlink control channel (MPDCCH)).
Claim 13, Bhattad as modified discloses the method according to claim 11, wherein in a case that the time gap is configured for the user equipment by the network device or the time gap is predefined by the protocol, after obtaining the time gap between the first occasion and the second occasion, the method further comprises: 
determining a target synchronization manner for downlink synchronization based on the time gap (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912), wherein the target synchronization manner comprises: 
performing downlink synchronization based on the early indication signal, or, performing downlink synchronization based on the early indication signal (Bhattad fig 9 [0081] a warm up period 911, a synchronization (SYNC) period 912) and a synchronous signal block, or, performing downlink synchronization based on a synchronous signal block.
Claim 15, see claim 1 for the rejection, Bhattad discloses (fig 6, UE 650) a user equipment, comprising: 
a processor (fig 6, processor), 
a memory (fig 6, memory), and a program stored on in memory ([0068] a memory 660 that stores program codes and data) and executable by the processor, 
wherein the processor is configured to, when executing the program, perform the following steps: 
obtaining a time gap between a first occasion and a second occasion, wherein the first occasion is an occasion of an early indication signal, and the second occasion is an occasion of a physical downlink control channel (PDCCH) corresponding to the early indication signal, wherein the early indication signal comprises at least one of a wake-up signal (WUS) or a go-to- sleep signal (GTS); 
determining the occasion of the early indication signal based on the second occasion and the time gap, in a case that the second occasion is determined, 
wherein the occasion of the early indication signal is determined by subtracting the time gap from the second occasion; 
detecting whether there is the early indication signal at the determined occasion of the early indication signal; 
performing blind detection for a paging signal or the PDCCH or continuing to sleep, in a case that the early indication signal is detected at the determined occasion of the early indication signal; 
wherein the determining the occasion of the early indication signal comprises: determining a start time or an end time of a maximum duration of the early indication signal, or, determining a start time or an end time of an actual duration of the early indication signal; 
wherein the number of the actual duration of the early indication signal is more than one; the detecting whether there is the early indication signal at the determined occasion of the early indication signal comprises: 
detecting whether there is the early indication signal from a first subframe of the more than one actual duration.
Claim 16, see claim 1 for the rejection, Bhattad discloses a method for transmitting information, operable by a network device, comprising: 
obtaining a time gap between a first occasion and a second occasion, wherein the first occasion is an occasion of an early indication signal, and the second occasion is an occasion of a physical downlink control channel (PDCCH) corresponding to the early indication signal, 
wherein the early indication signal comprises at least one of a wake-up signal (WUS) or a go-to- sleep signal (GTS); 
determining the occasion of transmitting the early indication signal based on the second occasion and the time gap, in a case that the second occasion is determined, 
wherein the occasion of transmitting the early indication signal is determined by subtracting the time gap from the second occasion; 
transmitting the early indication signal at the determined occasion of transmitting the early indication signal; 
wherein the determining the occasion of transmitting the early indication signal comprises: determining a start time or an end time of a maximum duration of transmitting the early indication signal, or, determining a start time or an end time of an actual duration of transmitting the early indication signal; 
wherein the number of the actual duration of the early indication signal is more than one; detection of whether there is the early indication signal is performed by the user equipment from a first subframe of the more than one actual duration.
Claim 21, see claim 7 for the rejection, Bhattad as modified discloses the method according to claim 16, wherein: the second occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located, and the time domain transmission unit(s) comprises any of the following: a time domain symbol, a subframe or a slot.
Claim 24, see claim 11 for the rejection, Bhattad as modified discloses the method according to claim 16, wherein the time gap is determined and reported by a user equipment, or, the time gap is determined by the network device, or, the time gap is predefined by a protocol.
Claim 27, see claim 1 for the rejection, Bhattad discloses a network device, comprising: 
a processor (fig 6, processor), a memory (fig 6, memory), and a program stored in the memory ([0040] program code, programs, subprograms, software components) and executable by the processor, wherein the processor is configured to, when executing the program, perform the steps of the method according to claim 16.  
Claim 30, see claim 5 for the rejection, Bhattad as modified discloses the user equipment according to claim 15, wherein: 
 the start time of each of the more than one actual duration is the same as the start time of the maximum duration of the early indication signal; or, 
the end time of each of the more than one actual duration is the same as the end time of the maximum duration.
Claim 31, Bhattad as modified discloses the user equipment according to claim 15, wherein: 
in a case that the number of the actual duration is at least two, the processor is configured to, when executing the program, perform the following step: performing blind detection in the at least two actual durations (Bhattad [0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions); or, 
the second occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain), and the time domain transmission unit(s) comprises any of the following: 
a time domain symbol, a subframe (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain) or a slot ([0056] time slot).  
Claim 33, see claim 9 for the rejection, Bhattad as modified discloses the user equipment according to claim 15, wherein a duration of the time gap is related to at least one of the following: 
a type of a receiver that receives the early indication signal; 
a preset behavior of the user equipment, wherein the preset behavior comprises: 
the user equipment performing downlink synchronization only based on the early indication signal, or, the user equipment performing downlink synchronization based on the early indication signal and a synchronous signal block, or, the user equipment performing downlink synchronization only based on a synchronous signal block; or, 
a frequency domain transmission resource of the early indication signal, and a frequency domain transmission resource of the PDCCH corresponding to the early indication signal.
Claim 34, see claim 5 for the rejection, Bhattad as modified discloses the method according to claim 16, wherein: 
the start time of each of the more than one actual duration is the same as the start time of the maximum duration of the early indication signal; or, 
the end time of each of the more than one actual duration is the same as the end time of the maximum duration.
Claim 35, Bhattad as modified discloses the network device according to claim 27, wherein: 
the second occasion is a start time or an end time of time domain transmission unit(s) where the PDCCH is located (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain), and the time domain transmission unit(s) comprises any of the following: 
a time domain symbol, a subframe (fig 3, [0056] a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain) or a slot ([0056] time slot); or, 
the time gap is determined and reported by a user equipment, or, the time gap is determined by the network device, or, the time gap is predefined by a protocol.
Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al., US 2018/0332533 and Mahmoud et al., US 2014/0022909 in view of Kim et al., US 2020/0029276.
Claim 37, Bhattad as modified discloses the method according to claim 1, further comprising: 
but does not explicitly disclose,
transmitting a first time gap to a network device, and receiving the time gap configured based on the first time gap by the network device.
	However, as Kim discloses transmitting a first time gap to a network device (fig 19, WUR Sta request frame), and receiving the time gap configured based on the first time gap by the network device (fig 19, AP response frame, (WUR keep alive timer).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Bhattad and Mahmoud invention with Kim invention to include the claimed limitation(s) so as to allow the AP to signal the transmission timing or the transmission period of the WUR beacon frame to the WUR STA in order to prevent the WUR Station from failing to receive the WUR beacon frame at the transmission timing of the WUR beacon frame.
Claim 38, see claim 37 for the rejection, Bhattad as modified discloses the method according to claim 16, further comprising: 
receiving a first time gap from the user equipment, and transmitting the time gap configured based on the first time gap by the network device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647